765 So.2d 222 (2000)
Derrick EDWARDS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D97-4222.
District Court of Appeal of Florida, Second District.
July 26, 2000.
James Marion Moorman, Public Defender and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Appellant argues that his sentence is illegal under Heggs v. State, 759 So.2d 620 (Fla.2000). While appellant is correct, and we would normally remand for resentencing pursuant to Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000), this issue has been made moot by appellant's release from incarceration on March 10, 2000. Accordingly, we vacate the stay and dismiss the appeal as moot.
CAMPBELL, A.C.J., and FULMER and SALCINES, JJ., Concur.